[Cite as Cleveland Metro. Bar Assn. v. Hernick, 138 Ohio St. 3d 210, 2014-Ohio-521.]




     CLEVELAND METROPOLITAN BAR ASSOCIATION v. HERNICK ET AL.
      [Cite as Cleveland Metro. Bar Assn. v. Hernick, 138 Ohio St. 3d 210,
                                    2014-Ohio-521.]
Unauthorized practice of law—Preparing a complaint for divorce—Consent
        decree—Injunction issued.
(No. 2013-1288—Submitted September 11, 2013—Decided February 18, 2014.)
   ON FINAL REPORT by the Board on the Unauthorized Practice of Law of the
                            Supreme Court, No. UPL 08-03.
                                ____________________
        Per Curiam.
        {¶ 1} Pursuant to Gov.Bar R. VII(5b), the Board on the Unauthorized
Practice of Law has recommended that we approve a consent decree proposed by
relator, Cleveland Metropolitan Bar Association, and respondents, Norm Hernick,
a.k.a. Nick Shelly, Law Online, Inc., and A Divorce Fast, Inc. We accept the
board’s recommendation and approve the proposed consent decree submitted by
the parties, which provides as follows:


                1.       Relator filed a complaint against Respondents
        alleging that they engaged in the unauthorized practice of law, in
        part by preparing a complaint for divorce on behalf of Andrea
        Colburn, formerly known as Andrea Derousse in Andrea Beth
        Derousse v. Derik Clark Derousse, Cuyahoga County Domestic
        Relations case no. DR-07-317040.
                2.       Norm Hernick is a natural person who is not
        licensed or authorized to practice law in Ohio.
                     SUPREME COURT OF OHIO




       3.      Ms. Colburn has testified in deposition that she was
advised by A Divorce Fast that she did not require legal advice or
representation, and that having a contested divorce can be very
time consuming depending on the nature of the items in dispute
and consequently very expensive in terms of attorney fees; that she
paid $539; that she was told by a Lisa from A Divorce Fast that the
grounds for divorce were “irreconcilable differences”; that she told
A Divorce Fast that she wanted child custody and support; that A
Divorce Fast prepared a complaint for divorce without any
provision for child custody or support; that when she took the
complaint to court, she was told it was completely unacceptable,
and court personnel helped her with her divorce; that she went
back to A Divorce Fast several times but never received a return
call from a supervisor or got her money back; that ultimately she
was granted a divorce on grounds of incompatibility and living
separate and apart for over one year—not “irreconcilable
differences” as suggested by A Divorce Fast; that she relied on the
advice that A Divorce Fast gave her; and that she obtained child
support through her efforts, although A Divorce Fast led her to
believe they would do that for her.
       4.      Hernick has not complied with an order of the
Supreme Court of Ohio to respond to discovery, including
submitting to a deposition. Relator nonetheless is willing to settle
this matter, in keeping with the provisions of this Agreement.
       5.      Respondents admit that they engaged in the
unauthorized practice of law in the Derousse matter.
       6.      Respondents agree to desist from engaging in Ohio
in the unauthorized practice of law, directly or indirectly,




                                 2
                               January Term, 2014




       personally or through any corporation, organization, or other
       business entity.
              7.      Relator waives all claims for reasonable expenses
       and attorney fees in obtaining the March 4, 2010 and August 25,
       2011 Orders from the Supreme Court of Ohio.
              8.      Respondents shall reimburse Andrea Colburn
       $539.00 and pay a penalty of $1,000.00.
              9.      Relator agrees that if this Agreement is approved,
       Respondents reimburse Andrea Colburn $539.00, and Respondents
       pay any civil penalty that may be imposed, the jail time sanction
       should be purged and any arrest warrants vacated.
              10.     Costs shall be the responsibility of Respondents.
              11.     The parties stipulate to the foregoing, waive notice
       and hearing, and consent to a decree consistent with this
       settlement.
                                                                      So ordered.
       O’CONNOR, C.J., and PFEIFER, O’DONNELL, LANZINGER, KENNEDY,
FRENCH, and O’NEILL, JJ., concur.
                            ____________________
       Russell A. Moorhead and D. John Travis, for relator.
       Norm Hernick, pro se.
                          ________________________




                                        3